Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. The manifest intent expressed by the will precludes on its face the objections to the account. Assuming that there is a latent ambiguity, the evidence was not so strong as to justify the conclusion by the Surrogate that the will should be interpreted as he did, and on the balancing of the record the views on the facts reached by the Appellate Division are favored.
Concur: Chief Judge Breitel and Judges Jasen; Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.